Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on June 16, 2022, the following has occurred: claim(s) 136-139 and 146-148 have been amended and claim(s) 140-145, 156-158 have been added, and 149-155 have been deleted. Now, claim(s) 136-139, 146-148, and 156-158 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 136-139, 146-148, and 156-158 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 136 recites giving a drug to a subject enrolled in a third-party paid for trial and the pharmaceutical company that manufactured the drug does not sponsor or pay for the trial. Claims 137-139 and 156-158 recites parameters for subject size, the trial, the trial length, and the financial fulfillment of the trial.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity. The independent claim as recited encompasses a person planning and setting parameters for a clinical trial to be followed. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity. The independent claim as recited encompasses a person planning and setting parameters for a clinical trial to be followed. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claim 136 does not recite limitations that integrate the judicial exception into a practical application.
Claims 146-148 recite functions that mirror the claims outlined above in claims 136-139 with the identification of specific parameters that are present in claims 136-139 and market exclusivity. These limitations fall within the "Method of Organizing Human Activity" grouping of abstract ideas as explained above in claim 136 without additional elements to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no elements to integrate the abstract idea into a practical application. Mere instructions to apply an exception cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 136-139, 146-148, and 156-158 are rejected under 35 U.S.C. 102(a)(l) and (a)(2) as being unpatentable over Bockelman et al. (U.S. Patent Pre-Grant Publication No. 2014/0330572).
As per independent claim 136, Bockelman discloses a clinical trial that is paid by a third-party payer, the trial comprising administering a drug to a subject enrolled in the trial, wherein a clinical trial sponsor is paid by the third party payer only is the drug shows efficacy in the subject, wherein the third party payer is a healthcare payer or insurer, a private or government payer, or a party who does not at least partially own or have licensed intellectual property to the drug (See Paragraph [0020]: A process is described to setup a clinical trial study that can be funded by a sponsor and the subjects are administered a drug, which the Examiner is interpreting to encompass the claimed portion.), and wherein the trial is not paid or sponsored by a pharmaceutical company that developed and/or commercialized the drug (See Paragraph [0020]: A process is described to setup a clinical trial study that can be funded by a sponsor, which the Examiner is interpreting to encompass the claimed portion as the Examiner is interpreting the sponsor to encompass a third party payer and does not require the sponsor to be a pharmaceutical company.).
As per claim 137, Bockelman discloses the clinical trial of claim 136 as described above. Bockelman further teaches wherein said subject may participate in the trial (See Paragraph [0020]: An enrollment phase is used to enroll people to participate in the study, the participants can be patients or volunteers which the Examiner is interpreting the presence of volunteers to encompass that the patients can pay to participate.).
As per claim 138, Bockelman discloses the clinical trial of claims 136-137 as described above. Bockelman further teaches wherein said subject is provided therapeutic and/or financial assurance (See Paragraph [0054]: Operational parameters can include average grant amount per subject of each country, which the Examiner is interpreting the average grant amount to encompass financial assurance.).
As per claim 139, Bockelman discloses the clinical trial of claims 136-137 as described above. Bockelman further teaches wherein said trial: a) includes thousands or tens of thousands of subjects (See Paragraph [0022]: A number of subjects can be enrolled to undergo randomized treatment to test a medicinal drug, which the Examiner is interpreting a number of subjects to encompass a large number of subjects.); b) is conducted for at least about 4, 6, 7, 8, 9, or more years; c) is a phase-4 clinical trial; and/or d) is for testing a drug listed in table 1, 2, or 3.
As per independent claim 146, Bockelman discloses a method of conducting a clinical trial by a third-party sponsor, the method comprising: administering a drug to subject enrolled in the trial, wherein the clinical trial sponsor is paid by a third-party payer only if the drug shows efficacy in the subject (See Paragraphs [0020] and [0022]: A process is described to setup a clinical trial study that can be funded by a sponsor and efficacy can be identified within the study, which the Examiner is interpreting to encompass the claimed portion as the Examiner is interpreting the sponsor to encompass a third party sponsor.); wherein the third-party sponsor is a managed care company or a fully-integrated payer having managed care capabilities (See Paragraph [0020]: A process is described to setup a clinical trial study that can be funded by a sponsor, which the Examiner is interpreting to encompass the claimed portion as the Examiner is interpreting to encompass the claimed portion as in Paragraph [0083] the sponsor is able to anticipate costs and could be a fully-integrated payer or a managed care company.); and wherein the trial is not paid or sponsored by a pharmaceutical company that developed and/or commercialized the drug (See Paragraph [0020]: A process is described to setup a clinical trial study that can be funded by a sponsor, which the Examiner is interpreting to encompass the claimed portion as the Examiner is interpreting the sponsor to encompass a third party payer and does not require the sponsor to be a pharmaceutical company.).
As per claim 147, Bockelman discloses the method of claim 146 as described above. Bockelman further teaches wherein said subject is provided therapeutic and/or financial assurance (See Paragraph [0054]: Operational parameters can include average grant amount per subject of each country, which the Examiner is interpreting the average grant amount to encompass financial assurance.).
 As per claim 148, Bockelman discloses the method of claim 146 as described above. Bockelman further teaches wherein said trial: a) includes thousands or tens of thousands of subjects (See Paragraph [0022]: A number of subjects can be enrolled to undergo randomized treatment to test a medicinal drug, which the Examiner is interpreting a number of subjects to encompass a large number of subjects.); b) is conducted for at least about 4, 6, 7, 8, 9, or more years; c) is a phase-4 clinical trial; and/or d) is for testing a drug listed int able 1, 2, or 3.
As per claim 156, Bockelman discloses the clinical trial of claim 136 as described above. Bockelman further teaches wherein the trial sponsor is paid by the payer for so long as the drug shows efficacy in the subject, on a subject-by-subject basis, wherein at least one subject does not show efficacy (See Paragraph [0083]: The sponsor or user can use the budget forecast to anticipate costs of implementing the study and make decisions about how the study will be implemented, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 157, Bockelman discloses the clinical trial of claim 136 as described above. Bockelman further teaches wherein the drug is a: a) licensed and approved drug that is being marketed in Europe; b) licensed and approved drug but is not marketed in Europe; or c) non-licensed and non-approved medicament in Europe (See Paragraph [0020]: Clinical trial studies are required in order to collect result data submissible to regulatory bodies (e.g., ministry of health, U.S. Federal Drug Administration) that will approve or deny the use, marketing, advertising, sale, and any claim made about a medicinal drug or medical device (also referred to as a treatment) which the Examiner is interpreting Baker's identification of the U.S. Federal Drug Administration approved medications to encompass the claimed portion as the drug may be licensed or approved in the United States, and either approved or not approved of in Europe.).
As per claim 158, Bockelman discloses the clinical trial of claim 136 as described above. Bockelman further teaches wherein the subject is enrolled in the trial by stratifying a subject pool of subjects having or suspected of having a disease or condition (See Paragraph [0053]: The subjects that enroll in the clinical trial study will each randomly receive one of the sequences used during the study, which the Examiner is interpreting to encompass the claimed portion.), the method comprising: a. performing an assay on samples from subjects in the subject pool, or obtaining data derived therefrom, to determine a disease state genotype or immunological subtype (See Paragraph [0086]: The operational parameters can be used to estimate dates of timeline forecast as an enrollment rate that can use data of subjects to identify the subjects that can be enrolled, which the Examiner is interpreting to encompass obtaining data derived therefrom, to determine a disease state genotype or immunological subtype (See Paragraph [0079]: Initial information about the study can be stored in a database).); b. stratifying the subject pool, wherein the stratifying is performed based on the assay of data derived therefrom (See Paragraph [0053]: The subjects that enroll in the clinical trial study will each randomly receive one of the sequences used during the study, which the Examiner is interpreting to encompass the claimed portion.) and comprises: i. selecting the subjects from one or more subtypes to receive a drug in the trial (See Paragraph [0023]: The subject receives the drug being tested for some portion of the study, which the Examiner is interpreting to encompass the claimed portion as if enrolled by the operational parameters would select the appropriate subjects.); ii. excluding the subjects from one or more subtypes from the trial; and c. enrolling the subjects from the selected subtype to receive a drug, wherein the enrolling comprises admission to a series of clinical trials conducted simultaneously (See Paragraph [0023]: The subjects can be a part of multiple testing groups and can be a part of a cross-over study, which the Examiner is interpreting to encompass  the claimed portion.), or admission to a multi-arm clinical trial conducted simultaneously, wherein the third- party sponsor of the series of clinical trials and the multi-arm clinical trial are the same, and wherein the drug is a i. licensed and approved drug that is being marketed in Europe; or ii. licensed and approved drug but is not marketed in Europe; or iii. non-licensed and non-approved medicament in Europe (See Paragraph [0020]: Clinical trial studies are required in order to collect result data submissible to regulatory bodies (e.g., ministry of health, U.S. Federal Drug Administration) that will approve or deny the use, marketing, advertising, sale, and any claim made about a medicinal drug or medical device (also referred to as a treatment) which the Examiner is interpreting Baker's identification of the U.S. Federal Drug Administration approved medications to encompass the claimed portion as the drug may be licensed or approved in the United States, and either approved or not approved of in Europe.); d. providing conventional treatment, wherein the conventional treatment is a licensed and approved drug that is being marketed in Europe that the conventional treatment is licensed and approved in, wherein the subjects do not participate in the clinical trial (See Paragraph [0023]: A control group can be utilized that does not received the drug that the clinical trial is performed for, which the Examiner is interpreting to encompass the claimed portion as the Examiner is interpreting the control group to possibly receive an approved conventional treatment.); and wherein the drug and the conventional treatment treat the same condition (See Paragraph [0023]: A control group can be utilized that does not received the drug that the clinical trial is performed for, which the Examiner is interpreting to encompass the claimed portion as the Examiner is interpreting the control group to possibly receive an approved conventional treatment.).

Response to Arguments
In the Remarks filed on June 16, 2022, the Applicant argues that the newly amended and/or added claims overcome the Objection to the Specification, 35 U.S.C. 112(b) rejection(s), 35 U.S.C. 101 rejection(s), 35 U.S.C. 102 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner acknowledges that the newly added and amended claims overcome the Objection to the Specification and 35 U.S.C. 112(b) rejection(s). However, the Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 102 rejection(s).
The Applicant argues that (1) Applicant has amended claims 136-139 and 146-148 and cancelled claims 140-145 and 149-155 rendering the rejection moot. Accordingly, Applicant respectfully requests that the rejection under 35 U.S.C. §101 be reconsidered and withdrawn; (2) Bockelman does not encompass the amended claims 136-139 and 146-148 and cancelled claims 140-145; and (3) Bockelman in combination with Baker and Bockelman in combination with Potter do not disclose the newly amended claims.
In response to argument (1), the Examiner does not acknowledge the newly amended, added, and canceled claims overcome the 35 U.S.C. 101 rejection(s). The Examiner has rejected the claims above and the amended claims recite an abstract idea of Certain Methods of Organizing Human Activity and is not integrated into a practical application. The 35 U.S.C. 101 rejection(s) stand.
In response to argument (2), the Examiner does not acknowledge the newly amended, added, and canceled claims overcome the 35 U.S.C. 102 rejection(s). The Examiner has the rejected the amended claims above as described above. The Examiner has addressed the newly amended claims with Bockelman and has maintained the 35 U.S.C. 102 rejection(s). The 35 U.S.C. 102 rejection(s) stand.
In response to argument (3), the newly amended claims, added, and canceled claims are now solely encompassed by Bockelman as rejected above. The prior art of Baker and Potter are not relied upon as the newly amended claims can now be encompassed by Bockelman. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reitberg (U.S. Patent Pre-Grant Publication No. 2002/0192159), describes a method of evaluating and/or optimizing clinical outcomes and providing rational pharmacotherapy in an individual requiring chronic drug therapy, Keeling et al. (U.S. Patent Pre-Grant Publication No. 2008/0065411), describes a method of developing a personalized medicine business plan comprising steps of obtaining variables, generating a predicted revenue, and comparing scenarios, and Franciosi ("Development of a Web-based clinical trial protocol authoring system"), describes a web-based clinical trial Protocol Authoring System (PAS) that directs novices through the development of a protocol for a randomized controlled trial (RCT).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626